TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00316-CV







In the Matter of S. L. P.







FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT


NO. 00-002-J277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING







S. L. P., a juvenile, pleaded true to allegations that she engaged in delinquent
activity by committing the offense of forgery.  See Tex. Penal Code Ann. § 32.21 (West Supp.
2001).  The juvenile court adjudged her to have engaged in delinquent conduct and ordered her
committed to the Texas Youth Commission for an indeterminate period not to exceed her 21st
birthday.  S. L. P. gave notice of appeal.  See Tex. Fam. Code Ann. § 56.01 (West Supp. 2001).

S. L. P.'s appointed counsel on appeal filed a brief asserting that the appeal is
frivolous.  The brief complies with the requirements for such briefs discussed in In Re D.A.S., 973
S.W.2d 296 (Tex. 1998), and, more generally, in Anders v. California, 386 U.S. 738 (1967). 
Counsel states that he has diligently examined the record and researched the law applicable to the
facts and issues in the case.  Counsel's brief contains a professional evaluation of the record
demonstrating why there are no meritorious errors to be advanced.  A copy of counsel's brief was
delivered to S. L. P. and to her parent, and they were advised of their right to examine the
appellate record and to file a pro se brief.  A pro se brief was not filed.

We have independently reviewed the record and agree with counsel that the appeal
is frivolous.  The juvenile court's orders are affirmed.



				__________________________________________

				Lee Yeakel, Justice

Before Justices Kidd, Yeakel and Jones*

Affirmed

Filed:   February 28, 2001

Do Not Publish















*	Before J. Woodfin Jones, Justice (former), Third Court of Appeals, sitting by assignment.  See
Tex. Gov't Code Ann. § 75.003(a)(1) (West 1998).